Title: From George Washington to Brigadier General James Mitchell Varnum, 8 November 1777
From: Washington, George
To: Varnum, James Mitchell



Sir
Head Quarters Whitemarsh [Pa.] 8th Novemr 1777

Yours of the 6th relieved me from much anxiety, as it was confidently reported that the firing upon the 5th was upon Fort Mifflin. I am pleased to hear of the Success of your Cannonade against the Enemy’s shipping, and I am very certain if we had more heavy Cannon mounted upon travelling carriages to move up and down the Beach occasionally, that we should annoy and distress them exceedingly. To possess Billingsport as well as Red Bank is certainly a most desirable object, but circumstanced as we are at present, in respect to numbers, it is impossible. In a letter from Genl Dickinson of the 6th he informs me that he had ordered two detatchments of Militia to march from Elizabeth Town to Red Bank, one consisting of 160 Men, he does not mention the number of the other.
I have just seen a very intelligent person from Philada. He has been conversant with many people who stand high in the confidence of the British Officers of the first Rank. He finds from all their discourse, that a formidable attack is to be made upon Fort Mifflin very soon, if that fails, they will be obliged to change their quarters as they find they cannot subsist in the City without they have a free communication with their shipping.
I therefore repeat what I wrote yesterday, that you should immediately reinforce Fort Mifflin as strongly as possible, and give the Commodore notice of the intended attack.
The inclosed for Commodore Hazelwood, Colo. Green and Lt Colo. Smith are from Congress, and as they bear honorable testimony of their behaviour hitherto, I beg they may be put immediately into their hands. It perhaps may prove a further incentive to their gallant exertions.
I approve of the Measures you have taken to procure cloathing for the troops and am Sir Yr most obt Servt

Go: Washington

